F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                 APR 24 1997
                                   TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                      Clerk


 JERRY L. HUNT, II,

        Plaintiff-Appellant,
 v.
                                                             No. 96-3153
 KURTIS DOWNING, Youth Center                          (D.C. No. 96-3167-GTV)
 Worker, Atchison, KS; YOUTH CENTER                      (District of Kansas)
 AT ATCHISON; PEGGY ROPER, Youth
 Center Worker, Atchison, KS,

        Defendants-Appellees.




                      ORDER DENYING LEAVE TO APPEAL
                        WITHOUT PAYMENT OF FEES


Before SEYMOUR, Chief Judge; PORFILIO, Circuit Judge; and MURPHY, Circuit
Judge.




      Jerry L. Hunt, II, has filed an application with this court to be allowed to appeal

without payment of fees. Although he has not complied with the provisions of 28 U.S.C.

§ 1915(a)(2), we nonetheless deny his application on the ground the appeal is legally

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).
       Mr. Hunt filed an action claiming his civil rights had been violated by defendants

because while he was detained in a state juvenile facility in 1993, they made him sleep

one night in “urinated sheets” as punishment for intentionally soiling the bed covers. The

district court dismissed the complaint because it was frivolous and failed to state a claim

under the Eighth Amendment, finding plaintiff alleged no facts showing defendants had

acted with deliberate indifference and for the purpose of inflicting unnecessary and

wanton infliction of pain. Farmer v. Brennan, 511 U.S. 825 (1994): Rhodes v.

Chapman, 452 U.S. 337, 346-47 (1981). We agree with this analysis.

       The application to appeal without payment of fees is DENIED, and the appeal is

DISMISSED.

                                          ENTERED FOR THE COURT


                                          John C. Porfilio
                                          Circuit Judge




                                            -2-